Title: From George Washington to Robert Morris, 22 January 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters Jany 22. 1783
                        
                        I am to acknowledge the recet of your two favors of the 27 and 31st December and to acquaint you that
                            agreably to the latter I have drawn on you in favor of Mr Andrew Billings for forty Guineas for the purposes specified in
                            the draft.
                        Inclosed is copy of an application made to me by Colo. Varick on the subject of Pay for his Writers—this
                            business is getting into such a state of forwardness that I am in hopes Colo. Varick will soon be able
                            to continue it with only one Writer—Twenty seven large folio volumes are now nearly compleated.
                        Mr Skinner who passed here lately informs me that he has sent to Mr Turner all the papers he had in his
                            possession relative to the department of naval Prisoners. with great Esteem & regard I have the honor
                        &c.
                    